496 So. 2d 946 (1986)
JAMES W. GARDNER CORPORATION, Appellant/Cross-Appellee,
v.
John J. TWOMEY, III, Appellee/Cross-Appellant.
No. 86-145.
District Court of Appeal of Florida, Second District.
October 29, 1986.
Brenda Hibbelin and Paul E. Parrish of Thorp, Reed and Armstrong, Tampa, and William A. Dooley of Thorp, Reed and Armstrong, Sarasota, for appellant/cross-appellee.
Michael S. Rywant of Mitchell, Alley, Rywant and Vessel, Tampa, for appellee/cross-appellant.
SANDERLIN, Judge.
This is an appeal and cross-appeal from a final judgment in which the trial court awarded Twomey damages for unpaid compensation under an employment contract, but denied him attorney's fees under section 448.08, Florida Statutes (1985). We affirm on the appeal, having found the trial court did not abuse its discretion in awarding contract damages to Twomey. We reverse on the cross-appeal of the trial court's denial of attorney's fees to Twomey. The trial court was apparently laboring under the misconception that an action for unpaid compensation under a contract did not come within the provision for attorney's fees to the prevailing party under section 448.08, relating to actions for unpaid wages. We have held to the contrary in Gulf Solar, Inc. v. Westfall, 447 So. 2d 363 (Fla. 2d DCA 1984), which involved an action for unpaid commissions under a contract. Accordingly, we reverse that part of the final judgment which denied attorney's fees to Twomey and remand to the trial court for a hearing on this issue only.
Affirmed in part, reversed in part, and remanded for further proceedings on the issue of attorney's fees only.
LEHAN, A.C.J., and HALL, J., concur.